

EXHIBIT 10-A (c)


RESTRICTED STOCK UNIT AWARD AGREEMENT
COLGATE-PALMOLIVE COMPANY


2013 INCENTIVE COMPENSATION PLAN






[DATE], 20[__]


<<Title>> <<First Name>> <<Last Name>>
Colgate-Palmolive
<<Location>>


This Award Agreement (including, if applicable, the appendix hereto) will
confirm the following Award of Restricted Stock Units made to you on [DATE],
20[__] by the Personnel and Organization Committee of the Board of Directors of
Colgate-Palmolive Company (the “Company”) pursuant to the 2013 Incentive
Compensation Plan (the “Plan”). A copy of the Plan, the Plan Prospectus and the
Guidelines Regarding the Effect of Termination of Employment on Awards Granted
under the Plan, adopted on March 13, 2014 (the “Termination Guidelines”) are
available on-line via the Merrill Lynch Benefits OnLine® website which can be
accessed at OurColgate.com under ColgatePeople, or if you prefer to receive a
paper copy, they are available from the Company at 300 Park Avenue, New York, NY
10022, Attention: Ms. Jennifer M. Daniels, Chief Legal Officer and Secretary.
These are important documents with respect to your Award, and we urge you to
take the time to review them. Capitalized terms used in this Award Agreement
that are not defined in this Award Agreement have the meanings as used or
defined in the Plan.


You have been granted an Award of <<#Units>> Restricted Stock Units.


This Award is subject to the terms, conditions, limitations and restrictions
contained in or established pursuant to the Plan, the Termination Guidelines
and, if applicable, the Company’s Clawback Policy and all requirements of
applicable law, including the provisions relating to the forfeiture of
Restricted Stock Units upon termination of employment. Your acceptance of the
Award shall constitute your acknowledgment of, and agreement to, all such terms,
conditions, limitations and restrictions.     


Receiving shares of the Company’s common stock (“Shares”) is contingent upon
your continued employment with the Company during the vesting period as defined
in the following sentence (the “Vesting Period”). Your shares will vest
/$VestingDescription$/ from /$GrantDate$/. During the Vesting Period, Dividend
Equivalents will be credited on Restricted Stock Units in the form of additional
Restricted Stock Units. Except as otherwise provided in the Plan or in the
Termination Guidelines, contingent upon your continued employment, at the end of
the Vesting Period, the Award plus Dividend Equivalents will be paid to you in
the form of Shares, less any required tax withholding that becomes due during or
at the end of the Vesting Period. The Company reserves the right to withhold
from the Shares otherwise deliverable to you at the end of the Vesting Period a
number of Shares having a Fair Market Value on the vesting date sufficient to
cover any amounts owed by you to the Company pursuant to any Company programs or
policies.


The grant of this Restricted Stock Unit Award shall not obligate the Company or
any of its Affiliates to continue your employment for any period or on any basis
of compensation, including future grants of Restricted Stock Units or other
Awards.




-1-



--------------------------------------------------------------------------------






This Award may not be assigned or transferred in whole or in part except as
provided in the Plan. You shall not have any of the rights of a shareholder with
respect to any of the Shares underlying this Award until this Award vests and
Shares are actually issued to you.


The number of Restricted Stock Units included in your award is subject to
adjustment as provided in the Plan. You assume all risks incident to any change
in applicable laws or regulations and any change in the market value of Shares
after the date of grant of the Award and after vesting.
    
Data Privacy. By accepting the Restricted Stock Units, you explicitly and
unambiguously consent to the collection, use, transfer, holding, storage and
disclosure in electronic or other form, of your personal data as described in
this Award Agreement and any other Award grant materials (“Data”) by and among,
as applicable, the Company, its subsidiaries and Affiliates (collectively
referred to in this Data Privacy section as the “Company”) and certain third
party service providers including, but not limited to, Plan brokers, financial
advisers and legal counsel, engaged by the Company (collectively, the
“Providers”) for the purpose of implementing, administering and managing the
Plan and complying with applicable laws, regulations and legislation.


You understand that the Data which may be collected, used, transferred, held,
stored or disclosed by the Company and the Providers consists of certain Data
about you, including, but not limited to, your name, home address, telephone
number, date of birth, social insurance number or other government
identification number, salary, nationality, job title, any Shares or
directorships held in the Company, details of all Restricted Stock Units or any
other entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in your favor. You further understand that such collection, use,
transfer, holding, storage or disclosure of the Data may be necessary for the
purpose of implementing, administering and managing the Plan and complying with
applicable laws, regulations and legislation. You understand that the Company or
the Providers may be located in the United States or elsewhere, and that the
laws of the country in which the Company and the Providers collect, use,
transfer, hold, store or disclose the Data may have different legal protections
for the Data than your country. However, regardless of the location of the Data,
the Company protects the Data through reasonable physical, technical and
administrative safeguards and requires that the Providers also have such
safeguards in place.
You understand that you may, at any time, request a copy of your Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting your local human resources representative in
writing. You understand that refusing or withdrawing your consent may affect
your ability to participate in the Plan as more fully described below.
You understand that you are providing the consent herein on a purely voluntary
basis. If you do not consent, or if you later seek to revoke your consent, your
employment status or service and career with your employer will not be adversely
affected; the only adverse consequence of refusing or withdrawing your consent
is that the Company would not be able to grant Restricted Stock Units or other
equity awards or administer or maintain such awards. Therefore, you understand
that refusing or withdrawing your consent may affect your ability to participate
in the Plan. For more information on the consequences of your refusal to consent
or withdrawal of consent, you understand that you may contact your local human
resources representative.












-2-



--------------------------------------------------------------------------------




This Award Agreement and related Restricted Stock Unit Award are governed by,
and subject to, the laws of the State of Delaware, without reference to
principles of conflict of laws, as provided in the Plan. Any disputes involving
this Award Agreement or the related Restricted Stock Unit Award will be heard
and determined before the Delaware Court of Chancery or if not maintainable
therein, then before an appropriate federal or state court located in Delaware,
and you and the Company each agree to submit yourself and your respective
property to the non-exclusive jurisdiction of the foregoing courts with respect
to such disputes, in each case, as permitted.




Very truly yours,


COLGATE-PALMOLIVE COMPANY


By
 

 
 









-3-

